Citation Nr: 1015899	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right hip dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1958.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board notes that in March 2009, after his claims were 
certified on appeal, the Veteran submitted additional 
evidence which has not yet been considered by the RO.  
However, the evidence is not pertinent to the issues on 
appeal and further; the Veteran included a waiver of initial 
RO consideration of the evidence.  The Board also notes that 
as the appeal is being remanded, the RO will have an 
opportunity to review the newly submitted evidence prior to 
issuing a final decision in the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examinations in connection with the 
service-connected degenerative disc disease of the lumbar 
spine and the service-connected residuals of a right hip 
dislocation were conducted in November 2004.  The Veteran has 
submitted evidence, which indicates that his conditions have 
worsened since that time.  See January 2005 examination 
report from R.K., MD, April 2005 statement from the Veteran 
and March 2006 VA Form 9.

In this regard, the Veteran reported during his November 2004 
VA spine examination, that he had flare-ups with strenuous 
activity, stooping, bending and lifting; that he was unable 
to run or do sports due to his low back pain, and that he 
used a cane to get around.  On physical examination, range of 
motion showed flexion to 60 degrees; extension to 10 degrees; 
bilateral flexion to 20 degrees; and bilateral rotation to 20 
degrees.  His combined range of motion was 150 degrees; 
repetitive motion did not increase the loss of motion; no 
spasms, weakness or tenderness was found; and the examiner 
noted that limitation of motion was secondary to pain.

During his November 2004 VA joints examination, the Veteran 
reported daily right hip pain, morning stiffness and 
increased problems during prolonged sitting, standing or 
walking.  He also reported flare-ups and indicated that he 
was using a cane.  The Veteran reported that he was able to 
walk about two city blocks, but that he was unable to do 
sports or run.  On physical examination, there was limitation 
of motion of the right hip with flexion of 90 degrees; 
abduction of 20 degrees; adduction of 10 degrees and 
extension of 10 degrees.  The examiner noted that the 
limitation of motion was secondary to pain; and that the 
Veteran did not have additional functional impairment due to 
fatigue, weakness, lack of endurance or incoordination.

In a January 2005 examination report, R.K., MD, the Veteran's 
private physician indicated that the Veteran's symptoms 
related to his low back and right hip disabilities had become 
worse and that he had experienced progressive debility.  
Specifically, he noted that the Veteran was no longer able to 
walk long distances or do any other physical activities such 
as lifting and bending because of hip and back pain; that he 
was ambulating with a mild limp on the right; and that he was 
taking chronic anti-inflammatory medications to control his 
symptoms.  He also noted that the Veteran's gait was altered 
by his hip pain and that the altered gait caused an increase 
in his low back pain.  

On physical examination by Dr. R.K., the Veteran ambulated 
without devices, but as discussed above, was noted to have a 
mild limp on the right side.  Range of motion of the lumbar 
spine was limited to approximately 100 degrees of forward 
flexion and there was no palpable tenderness noted.  Range of 
motion of the right hip was limited to slightly less than 90 
degrees of flexion and Dr. R.K. noted that internal and 
external rotation were limited somewhat as well.  There was 
pain in the hip at the extremes of flexion and internal and 
external rotation, and Dr. R.K. noted that there appeared to 
be a significant leg length discrepancy.  Strength in the 
lower extremities was normal, sensorium intact, reflexes 1+ 
and symmetrical.

In an April 2005 statement, the Veteran indicated that 
because of his right hip disability, he could no longer 
perform normal everyday chores; that when he rose in the 
morning, he could not walk without a cane and/or walker; that 
the pain was excruciating; that he was very uncomfortable 
that sitting, laying or trying to walk; and that he was not 
able to even go on small trips or enjoy his hobbies because 
of his discomfort.

Treatment reports from the Winston-Salem VA Outpatient Clinic 
dated from October 2003 to January 2006 show complaints of 
lumbar spine pain and that the Veteran had received 
injections to control his pain.

In his March 2006 VA Form 9, the Veteran reiterated his 
contentions that his right hip and low back disabilities had 
gotten worse and that he had to use a cane to walk.

Given the amount of time that has elapsed since the Veteran's 
last VA examinations and his claims of increased 
symptomatology, new VA examinations are warranted to 
determine the current severity of his degenerative disc 
disease of the lumbar spine and residuals of right hip 
dislocation.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since January 
2006.

In addition, the Board notes that the Veteran has not been 
provided the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002).  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake.

2.  Undertake appropriate development to 
obtain the medical records showing 
treatment for the Veteran's low back and 
right hip disabilities since January 2006, 
and any other pertinent evidence 
identified but not provided by the 
Veteran.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the Veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

3.  Arrange for the Veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected low back and right hip 
disabilities.

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disabilities on the Veteran's 
ability to work.

All indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss. 

The examiner should also note any 
neurologic impairment associated with the 
back disability.  All affected nerves 
should be noted, and the severity of any 
associated disability should be noted.

The examiner should also provide an opinion 
concerning the impact of the disabilities 
on the Veteran's ability to work.  The 
rationale for all opinions expressed should 
also be provided.

4.  Readjudicate the Veteran's claims for a 
higher initial rating for lumbar spine 
degenerative joint disease, chronic 
navicular fracture of the left lower 
extremity, left hip tendonitis and plantar 
fasciitis.  If the benefits sought on 
appeal are not granted, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

5.  If the benefits sought on appeal are 
not granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


